DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the phrase “tool is arranged at an upper side of the motor” is unclear.  Claim 1 now discloses that the tool is located above the motor.  Being at an upper side of an item is the same thing as being above the item so the claim 5 limitation does not further the claim 1 limitation.  See tool 14 and motor 12 in Applicant’s Figure 2.
With regards to claim 5, the phrase “balancing component and the rotating rod of the wobble bearing are located between the tool and the motor” is unclear.  Claim 1 already discloses this “between the motor and tool” relationship and it unclear if the claim 5 limitation is attempting to define an additional structural relationship or not.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haman (9,981,372) in view of Clark, Jr. (2003/0051352).
With regards to claims 1 and 5, Haman discloses the invention including an electric tool (column 3 lines 1-5) having a motor (124), a wobble bearing (132) with a rotating rod (130) and a swing rod (Fig. 2), a tool (blade that attaches at 150 not shown), the motor is configured to drive the rotating rod via a transmission mechanism (126, 128), and in turn drive the swing rod to swing back and forth in a plane thereby driving the saw to vibrate linearly (Figs. 2 and 3, 184, 190), a balancing component (142, 176), the balancing component has a part (176) which is configured to vibrate with an opposite phase to that of the tool (180, 184, 186, 190) for balancing the swing rod and the tool and thereby reducing vibration (column 4 lines 50-60), the balancing component is arranged at an upper side of the rotating rod (142, 176, 130, Fig. 2), and the rotating rod and the balancing component are located between the motor and the tool (130, 142, 176, Fig. 2).
With regards to claims 2 and 9, Haman discloses the balancing component has a track (142), the part has a slider capable of moving linearly in the track (176), the balancing component is linked to the swing rod such that the slider vibrates linearly along the track with the opposite phase to that of the tool (Figs. 2 and 3) and the rotation axes of the motor and the rotating rod are parallel (Fig. 2).
However, with regards to claims 1 and 5, Haman fails to disclose the rotating rod is arranged at an upper side of the motor, the tool is located above/arranged at an upper side of the motor, and the balancing component and the wobble bearing are arranged at the upper side of the motor. 
In Figure 2, Haman shows the motor shaft 126 of motor 124 engaging a top portion of gear 128 above the rotation axis of the rotating rod 130. 
Clark, Jr. teach it is known in the art of reciprocating saw with a wobble bearing with a rotating rod to incorporate the motor shaft (62) below the rotation axis of the rotating rod (68) and to engage a bottom portion of gear (64, 64 is an equivalent to gear 128 in Haman) thereby disclosing the rotating rod (68) is arranged at an upper side of the motor (62, Fig. 5), the tool (30) is located above/arranged at an upper side of the motor (62, Fig. 5), and the wobble bearing is arranged at the upper side of the motor (Fig. 5).  Using Haman’s Figure 2, this modification moves the shaft (126) and the motor (124) to a bottom of gear (128) allowing the rotating rod (130) to be arranged at an upper side of the motor (see Fig. 5 Clark, Jr.), the tool (150) to be located above/arranged at an upper side of the motor (see Fig. 5 Clark, Jr.), the balancing component to be arranged at the upper side of the motor (142, 176 are above the modified motor 124), and the wobble bearing (132) to be arranged at the upper side of the motor (see Fig. 5 Clark, Jr.).  It would have been obvious to have moved the motor to any reasonable position just as long as the motor still rotates the wobble bearing and the tool functions as intended.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Haman with the motor location, as taught by Clark, Jr., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Allowable Subject Matter 
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7-29-22 with regards to the art rejection have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stacked arrangement/stacked vertically) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims only disclose items being arranged at an upper side of another item.  This arrangement does not require a vertical stacked orientation because the tool/saw 14 is disclosed as being arranged at an upper side of the motor 12 (claim 5) and Applicant’s Figure 2 clearly shows 14 being offset from 12 in a way that would not allow for that relationship to be considered a vertical stack.  As long as one item is above the other item, the one item can be considered at an upper side of the other item.  
It is also noted that instant invention and the tool of Haman are handheld tools capable of being used in an infinite amount of orientations.  Without definition of a specific orientation in the claims, the orientation of Haman could be changed to meet a generally vertical stacked limitation.  For example, in Figure 2 of Haman, axis 172 is horizontal but since the tool is capable of being rotated so that the axis is 45 degrees to the horizontal, the components could be considered generally vertically stacked and still meet the limitations as claimed.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724